
	

113 HR 5356 IH: Preventing the EPA from Garnishing Wages Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5356
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. McAllister introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 3720D of title 31, United States Code, to prohibit wage garnishment by the
			 Environmental Protection Agency.
	
	
		1.Short TitleThis Act may be cited as the Preventing the EPA from Garnishing Wages Act of 2014.
		2.Prohibition on Wage Garnishment by the Environmental Protection AgencySection 3720D of title 31, United States Code, is amended by adding at the end the following:
			
				(i)This section shall not apply to a debt owed pursuant to a program administered by the Environmental
			 Protection Agency..
		
